Filed 12/24/14 In re Jocelyn G. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JOSELYN G., a Person Coming
Under the Juvenile Court Law.
                                                                 D066027
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. NJ14619B)
         Plaintiff and Respondent,

         v.

GLORIA G.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Michael J.

Imhoff, Commissioner. Dismissed.



         Monica Vogelmann, under appointment by the Court of Appeal, for Defendant

and Appellant.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent.

       Gloria G. appeals a juvenile court order denying a Welfare and Institutions Code

section 3881 petition by her daughter's de facto parent, which sought the child's return to

the de facto parent's home. We dismiss the appeal as moot.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In April 2012, the San Diego County Health and Human Services Agency (the

Agency) petitioned under section 300 on behalf of Gloria's four children, alleging they

had been exposed to violent confrontations in the family home between Gloria and the

maternal grandmother, and Gloria had an extensive history of referrals to child protective

services for child abuse and neglect. This appeal concerns only one of the children,

Joselyn G., who is now five years old.

       The Agency subsequently filed amended petitions, adding that Gloria could not

provide regular care because of her substance abuse. The court found the allegations of

the petitions to be true, declared the children dependents and ordered services.

       Joselyn was placed in the foster home of Heather C. In May 2013, the court

granted Heather's application to be named Joselyn's de facto parent. In October, it was

learned that Heather's former employer had alleged Heather had embezzled funds, and an

investigation was ongoing in Riverside County. Authorities reported Heather had been



1      Statutory references are to the Welfare and Institutions Code.
                                             2
arrested and released on her own recognizance in January and, in February, a felony

complaint advised her she was being charged with embezzlement. Heather had attended

several hearings, and the deputy district attorney reported there was enough evidence to

proceed to trial. The Agency removed Joselyn from Heather's care and placed her in a

prospective adoptive home.

       Meanwhile, Gloria received reunification services for 12 months, but made only

minimal progress. In November 2013, the court terminated her services and set a hearing

to determine a permanent plan.

       In March 2014, Heather petitioned under section 388, seeking Joselyn's return and

that she be designated a nonrelated extended family member. She argued she expected

the charges to be dropped, and return to her care was in Joselyn's best interests. Gloria

also filed a petition, requesting the same relief, but then withdrew her petition.

       The social worker and Joselyn's attorney opposed the motion. The prospective

adoptive parent said Joselyn reported Heather had hit her and locked her a dark room.

Joselyn told the social worker she did not want to return to Heather's home. A visit in

January 2014 was terminated early because Gloria brought Heather to the visit and said

Heather was a social worker. In April, Gloria filed a new section 388 petition, asking

that Joselyn be returned to Heather. The court dismissed Gloria's petition without

prejudice.

       After an evidentiary hearing on Heather's petition, the court denied the petition,

finding Heather had established changed circumstances in that the charges against her

had been dropped. The court praised Heather's care of Joselyn, but determined granting

                                              3
the petition would not be in Heather's best interests because it would not benefit her to

move her from the prospective adoptive home.

                                       DISCUSSION

        We grant the Agency's unopposed motion for judicial notice of the court's order of

July 8, 2014, terminating Gloria's parental rights. Gloria did not appeal this order. It is

now final, and her appeal from the court's denial of Heather's section 388 petition is

moot.

        When an appeal has become moot the reviewing court must dismiss the appeal.

(In re Ruby T. (1986) 181 Cal.App.3d 1201, 1204.) An appeal becomes moot when,

through no fault of the respondent, the occurrence of an event renders it impossible for

the appellate court to grant the appellant effective relief. (In re Jessica K. (2000) 79

Cal.App.4th 1313, 1315-1316.)

        Because the order terminating Gloria's parental rights is final, this court cannot

grant her any effective relief. (In re Albert G. (2003) 113 Cal.App.4th 132, 134-135.)

The appeal is dismissed as moot.

                                       DISPOSITION

        The appeal is dismissed.




                                              4
                       O'ROURKE, J.

WE CONCUR:



MCCONNELL, P. J.



AARON, J.




                   5